DETAILED ACTION
Applicant’s amendment to the claims, filed on 1/25/2021, were received. Claims 2 and 11 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in claims 2 and 11 in the reply filed on 1/25/2021 is acknowledged.
Species A, recited in claims 2 and 11, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.

Claim Interpretation
	The term “filleted” has been interpreted in accordance with Applicant’s specification to refer to the corner as “rounded” (Spec., Pg. 9, lines 1-2; see Applicant’s drawings, Fig. 2).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 7, 8, 10, 11, 12, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selle (USP 5124275).
	Regarding claim 1, Selle teaches a resin 8 (mask) for encapsulation comprising: 
a hollow portion having an opening B0 with diameter D capable of forming a thin-film encapsulation layer, such as layer 9, on layer 5 (substrate) (col. 8, lines 65-68 through col. 9, lines 33; see for example Figs. 4c,d); and 
a cover portion configured to cover a non-thin-film encapsulation region on the layer 5 (substrate), wherein the cover portion has a first surface contacting with the layer 5 (substrate), and a second surface away from the layer 5 (substrate) (see for example Figs. 4c,d); 
wherein the cover portion has an edge surrounding the opening and close to a side of the cover portion contacting with the layer 5 (substrate), at least one portion of the edge of the cover portion is formed with a beveled corner, indicated at F”1 see for example Figs. 4c,d);
an area of the first surface is smaller than an area of the second surface; and the second surface covers the first surface (col. 8, lines 26-36). 



Regarding claim 2, Selle further shows that the beveled corner is a rounded (filleted) corner (col. 8, lines 26-36; see for example Figs. 4c,d). 

Regarding claim 3, Selle further teaches that the edge F’1  surrounding the opening B0 has an inner wall formed with a first cutting point, and the first surface, contacting layer 5 (substrate), is formed with a second cutting point (see for example Figs. 4c,d). 

Regarding claims 6 and 7, Selle further teaches that the resin 8 (mask) for encapsulation is configured to form a gap (A) between the encapsulation layer 10 and an inner wall of the cover portion surrounding the opening B0, wherein the gap (A) surrounds the encapsulation layer 10 (col. 4, lines 60-64; see for example Figs. 2c and 4d).
As mentioned above, the mask of Selle would be capable of being used for an OLED thin-film encapsulation since the mask of Selle comprises every structural feature necessary to carry out the recited intended use (col. 9, lines 52-62; see for example Fig. 2c). See MPEP 2114.

0 and an encapsulation material 10 attached on the cover portion (see for example Figs. 2c and 4d). 

Regarding claim 10, Selle teaches a resin 8 (mask) for encapsulation comprising: 
a hollow portion having an opening B0 with diameter D capable of forming a thin-film encapsulation layer, such as layer 9, on layer 5 (substrate) (col. 8, lines 65-68 through col. 9, lines 33; see for example Figs. 4c,d); and 
a cover portion configured to cover a non-thin-film encapsulation region on the layer 5 (substrate), wherein the cover portion has a first surface contacting with the layer 5 (substrate), and a second surface away from the layer 5 (substrate) (see for example Figs. 4c,d); 
wherein the cover portion has an edge surrounding the opening and close to a side of the cover portion contacting with the layer 5 (substrate), at least one portion of the edge of the cover portion is formed with a beveled corner, indicated at F”1 see for example Figs. 4c,d).
The mask of Selle would be capable of being used for an OLED thin-film encapsulation since the mask design of Selle comprises all of the necessary features required to carry out the recited intended use (col. 9, lines 52-62; see for example Fig. 2c). See MPEP 2114.



Regarding claim 12, Selle further teaches that the edge F’1 surrounding the opening B0 with diameter D has an inner wall formed with a first cutting point, and the first surface, contacting layer 5 (substrate), is formed with a second cutting point (see for example Figs. 4c,d). 

Regarding claims 15 and 16, Selle further teaches that the resin 8 (mask) for encapsulation is configured to form a gap (A) between the encapsulation layer 10 and an inner wall of the cover portion surrounding the opening B0, wherein the gap (A) surrounds a peripheral of the encapsulation layer 10 (col. 4, lines 60-64; see for example Figs. 2c and 4d). 
As mentioned above, the mask of Selle would be capable of being used for an OLED thin-film encapsulation since the mask of Selle comprises every structural feature necessary to carry out the recited intended use (col. 9, lines 52-62; see for example Fig. 2c). See MPEP 2114.

Regarding claim 17, Selle further teaches another gap is formed between the encapsulation layer 10 formed on the layer 5 (substrate) corresponding to a region of the opening and an encapsulation material 10 attached on the cover portion (see for example Figs. 2c and 4d). 


Claims 1, 2, 3, 9, 10, 11, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalal (USP 6051273).
Regarding claim 1, Dalal teaches a mask 30 comprising: 
a hollow portion having an aperture 32 (opening) (see for example Fig. 3); and 
a cover portion configured to cover a non-deposition region on the substrate 12, wherein the cover portion has a first surface 42 contacting with the substrate 12, and a second surface 40 away from the substrate 12 (see for example Fig. 4; col. 4, lines 44-50); 
wherein the cover portion has a sidewall 36 with an edge surrounding the opening 32 and close to a side of the cover portion contacting with the substrate 12, 
at least one portion of the edge of the cover portion is formed with a beveled corner (col. 4, lines 44-67 through col. 5, lines 32; see for example Fig. 3); 
an area of the first surface 42 is smaller than an area of the second surface; and the second surface covers the first surface (col. 5, lines 5-10). 

The functional language “configured to form a thin-film encapsulation layer on a substrate” associated with the claimed opening in claim 1 recites an intended use and does not impart any structural limitations to the claimed opening. Since the aperture 32 (opening) is capable of passing various materials therethrough, it is expected to be fully capable of permitting film deposition material through the aperture 32 (opening) onto substrate 12. Further, the mask of Dalal would be capable of being used for an OLED thin-film encapsulation, as recited in the preamble in claim 1, since the mask design of 

Regarding claim 2, Dalal further shows that the sidewall 36 comprises a filleted corner (see for example Fig. 3). 

Regarding claim 3, Dalal further teaches that the edge surrounding the opening has a sidewall 36 (inner wall) formed with a knife edge 38 (first cutting point), and the first surface 42 is formed with a second cutting point (not labeled; col. 4, lines 44-50; see for example Fig. 3).

Regarding claim 9, Dalal further teaches that the mask 30 comprises two or more of the apertures 32 (hollow portions), and one of the apertures 32 (hollow portions) is configured to correspondingly form one of the openings (col. 5, lines 16-32). 

Regarding claim 10, Dalal teaches a mask 30 comprising: 
a hollow portion having an aperture 32 (opening) (see for example Fig. 3); and 
a cover portion configured to cover a non-deposition region on the substrate 12, wherein the cover portion has a first surface 42 contacting with the substrate 12, and a second surface 40 away from the substrate 12 (see for example Fig. 4; col. 4, lines 44-50); 
wherein the cover portion has a sidewall 36 with an edge surrounding the opening 32 and close to a side of the cover portion contacting with the substrate 12, 


The functional language “configured to form a thin-film encapsulation layer on a substrate” associated with the claimed opening in claim 10 recites an intended use and does not impart any structural limitations to the claimed opening. Since the aperture 32 (opening) is capable of passing various materials therethrough, it is expected to be fully capable of permitting film deposition material through the aperture 32 (opening) onto substrate 12. Further, the mask of Dalal would be capable of being used for an OLED thin-film encapsulation, as recited in the preamble in claim 10, since the mask design of Dalal comprises all of the necessary features required to carry out the recited intended use (see for example Fig. 3). See MPEP 2114.

Regarding claim 11, Dalal further shows that the sidewall 36 comprises a filleted corner (see for example Fig. 3). 

Regarding claim 12, Dalal further teaches that the edge surrounding the opening has a sidewall 36 (inner wall) formed with a knife edge 38 (first cutting point), and the first surface 42 is formed with a second cutting point (not labeled; col. 4, lines 44-50; see for example Fig. 3).

. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selle (USP 5124275) as applied to claims 3 and 12 above, and in further view of Chen (US 20050058952).
1.
Selle does not explicitly teach that the angle between a line from the first cutting point to the second cutting point and a vertical direction of the mask is 45º. 
However, in the same field of endeavor, Chen teaches that the wall angle is important to photoresist lift-off processes (para 0002). Chen further teaches manufacturing a photoresist including a sidewall with an angle between 45-90º and a top surface larger than the bottom surface contacting substrate 31 (para 0024; see for example Fig. 6). Chen also teaches that this leads to the lower section being preferentially dissolved by a suitable solvent (para 0023). The ordinary artisan would recognize that a photoresist having reduced contact with the substrate and increased sensitivity to solvent in the contact region would facilitate lift-off. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fabricate an angle between a line from the first cutting point to the second cutting point and a vertical direction to be between 45-90º in the mask of Selle, as taught by Chen, for the benefit of reducing the contact region between the photoresist and the substrate and increasing sensitivity in the contact region.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Selle (USP 5124275) as applied to claims 3 and 12 above.
Regarding claims 5 and 14, Selle does not explicitly teach that the distance from the first cutting point to the layer 5 (substrate) ranges from 15 to 20 microns. 
	However, Selle further teaches that the distance between the first cutting point and the layer 5 (substrate) is dependent on the desired thickness of material deposited through the opening B0 (col. 9, lines 22-40). The thickness (e3) corresponds to e2-e1 such that there is a separation distance d that permits lift-off (see for example Figs. 2c and 4d).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the distance between the first cutting point and the substrate to have a range from 15 to 20 microns in the mask of Selle, for the benefit of maintaining distance between deposited material and the sidewall of the resin 8 (mask) in order to achieve lift-off.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717